MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019	ME	14	
Docket:	      And-18-198	
Submitted	
  On	Briefs:	 January	17,	2019		
Decided:	     January	24,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                IN	RE	CHILD	OF	JONATHAN	D.	
	
	
PER	CURIAM	

        [¶1]		Jonathan	D.	appeals	from	a	judgment	of	the	District	Court	(Lewiston,	

Montgomery,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 pursuant	 to	

22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii)	(2017).1		We	affirm	the	judgment.			

        [¶2]		On	July	7,	2016,	the	Department	of	Health	and	Human	Services	filed	

a	 child	 protection	 petition	 when	 the	 child	 was	 approximately	 fifteen	 months	

old.	 	 See	 22	 M.R.S.	 §	 4032	 (2017).	 	 The	 petition	 alleged	 that	 the	 father	 is	 a	

registered	sex	offender	with	a	history	of	serious	untreated	mental	health	issues	

and	that	the	mother	was	unable	to	keep	unsafe	persons—including	the	father—

away	 from	 the	 child.	 	 On	 August	 3,	 2016,	 the	 Department	 requested	 a	

preliminary	 protection	 order.	 	 The	 court	 (Oram,	J.)	 held	 a	 hearing	 on	 the	




    1		The	Department	sought	termination	of	the	father’s	rights	only.		The	child	has	been	in	the	care	of	

the	mother	since	September	1,	2017,	and	custody	was	returned	to	the	mother	on	November	16,	2017.			
2	

Department’s	request	on	August	16,	2016,	and	entered	an	order	transferring	

custody	of	the	child	to	the	Department	the	following	day.			

       [¶3]		On	November	1,	2016,	the	court	(Dow,	J.)	held	a	jeopardy	hearing	

and,	after	issuing	findings	of	facts,	entered	an	order	relieving	the	Department	

of	 its	 obligation	 to	 pursue	 reunification	 efforts	 with	 the	 father	 based	 on	 the	

aggravating	factor	of	his	2008	conviction	of	unlawful	sexual	contact	(Class	B),	

17-A	 M.R.S.	 §	 255-A(1)(E-1)	 (2017),	 involving	 a	 two-year-old	 child.	 	 See	 22	

M.R.S.	§§	4002(1-B)(A)(1),	4035(1),	(2)	(2017).		Despite	the	cease	reunification	

order,	the	court	ordered	the	Department	to	provide	the	father	with	sex	offender	

treatment	and	individual	counseling.			

       [¶4]		On	January	25,	2018,	the	Department	filed	a	petition	for	termination	

of	the	father’s	parental	rights.		The	court	(Montgomery,	J.)	held	a	hearing	on	the	

petition	on	April	10,	2018,	and,	on	May	14,	2018,	issued	an	order	granting	the	

Department’s	petition	to	terminate	the	father’s	parental	rights.		Based	on	the	

testimony	 presented	 at	 the	 hearing	 and	 other	 competent	 evidence	 in	 the	

record,	the	court	found	by	clear	 and	convincing	evidence	that	termination	of	

the	 father’s	 parental	 rights	 is	 in	 the	 best	 interest	 of	 the	 child	 because	 he	 is	

unwilling	or	unable	to	protect	the	child	from	jeopardy	or	take	responsibility	for	
                                                                                       3	

the	child	within	a	time	which	is	reasonably	calculated	to	meet	the	child’s	need.		

22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii).			

      [¶5]		The	court	based	its	decision	on	the	following	factual	findings,	all	of	

which	are	supported	by	competent	evidence	in	the	record.			

                As	a	very	young	child,	[the	father]	was	subjected	to	egregious	
      .	.	.	abuse	as	well	as	neglect.		He	has	been	diagnosed	with	a	variety	
      of	 mental	 illnesses,	 including	 schitzo-affective	 disorder,	 bipolar	
      disorder,	 dissociative	 identity	 disorder,	 PTSD,	 and	 depression.		
      This	 extended	 and	 severe	 childhood	 trauma	 has	 likely	 caused	
      and/or	exacerbated	[the	father’s]	mental	illness	and	demonstrable	
      anger.			
                	
      	         In	2008,	[the	father]	was	convicted	of	Class	B	Unlawful	Sexual	
      Contact	 and	 sentenced	 to	 five	 years	 with	 all	 but	 two	 years	
      suspended	and	six	years	of	probation.		His	crime	involved	sexual	
      contact	with	a	two-year-old	girl	while	babysitting	her.	.	.	.			
      	         	
      .	.	.	.		
      	         	
      	         As	for	sex	offender	treatment,	[the	father’s]	engagement	has	
      been	sporadic	over	the	course	of	the	last	six	or	so	years.		Despite	
      repeated	attempts	to	engage	in	the	therapy,	he	has	expressed	a	lack	
      of	 confidence	 in	 the	 efficacy	 of	 such	 treatment	 and	 at	 least	 twice	
      refused	to	sign	treatment	contracts,	which	is	a	required	step	in	the	
      treatment.			
      	
      .	.	.	.		
      	
      	         .	 .	 .[The	 father’s]	 failure	 to	 wholeheartedly	 embrace	 and	
      engage	 in	 treatment	 has	 increased	 the	 significant	 safety	 risks	 he	
      poses	to	[the	child]	in	a	parenting	role.			
      	
      .	.	.	.		
	
4	

            .	.	.	[T]he	risk	to	[the	child]	from	[the	father]	for	sexual	abuse	
     remains	 high	 as	 he	 refuses	 to	 take	 full	 responsibility	 for	 the	
     conduct	 leading	 to	 his	 sex	 offense	 conviction.	 	 His	 claim	 that	 the	
     conviction	resulted	from	him	having	a	seizure	while	caring	for	the	
     child	victim	is	not	only	not	credible,	it	shows	a	complete	refusal	to	
     take	 one	 of	 the	 most	 important	 steps	 toward	 recovery,	 which	 is	
     acknowledgment	of	his	own	action.		As	long	as	[the	father]	attempts	
     to	 convince	 himself	 and	 others	 that	 any	 sexual	 touching	 of	 that	
     child	 victim	 was	 outside	 of	 his	 own	 control,	 he	 will	 be	 unable	 to	
     make	the	changes	necessary	to	reduce	the	risk	of	harm	he	poses	to	
     young	children.			
     	
            [The	father]	faces	great	challenges	as	he	attempts	to	address	
     his	very	serious	mental	health	conditions	and	to	take	responsibility	
     for	 his	 past	 actions.	 	 He	 remains	 an	 untreated	 sex	 offender	 who	
     poses	a	threat	of	sexual	abuse	to	[the	child].		Since	[the	mother]	and	
     DHHS	refuse	to	grant	permission,	he	is	statutorily	prohibited	from	
     having	contact	with	[the	child].	.	.	.	In	addition,	[the	father]	would	
     be	unable	to	protect	[the	child]	from	Jeopardy	as	[the	child]	would	
     be	subject	to	the	threat	of	sexual	abuse	by	him.			
	
	    .	.	.	.		
	
              [The	 child]	 has	 not	 had	 any	 contact	 with	 [the]	 father	 since	
     [the	child]	was	about	15	months	old.		[The	child]	is	now	three	years	
     old	 .	 .	 .	 .	 The	 record	 evidence	 supports	 the	 conclusion	 that	 any	
     future	contact	with	[the	father]	would	be	akin	to	granting	contact	
     with	a	stranger.			
              	
              Moreover,	 [the	 father]	 has	 historically	 demonstrated	 a	
     familiarity	with	the	court	system	and	its	processes.		In	the	first	15	
     months	of	[the	child’s]	life,	[the	father]	estimated	that	he	and	[the	
     mother]	 had	 appeared	 in	 the	 Lewiston	 District	 Court	 20	 to	 30	
     times.	 .	 .	 .	 The	 chance	 of	 a	 successful	 reunification	 between	 [the	
     mother	and	the	child]	is	possible	only	if	[the	father]	is	prohibited	
     from	 disrupting	 [the	 child’s]	 life	 with	 [the]	 mother.	 	 Given	 [the	
     father’s]	demonstrated	inclination	to	excessively	engage	the	court	
     system,	it	is	likely	that	without	a	termination	of	his	parental	rights,	
                                                                                      5	

      he	will	continue	to	use	the	system	in	a	way	that	is	disruptive	to	[the	
      child’s]	progress.			
	
      [¶6]	 	 The	 father	 timely	 appealed.	 	 See	 22	 M.R.S.	 §	 4006	 (2017);	 M.R.	

App.	P.	2B(c).		On	September	21,	2018,	pursuant	to	the	process	outlined	in	In	re	

M.C.,	 2014	ME	128,	 ¶	 7,	 104	 A.3d	 139,	 counsel	 for	 the	 father	 filed	 a	 brief	

containing	 the	 factual	 and	 procedural	 history	 of	 the	 case,	 stating	 that	 she	

believed	that	there	are	no	meritorious	issues	for	appeal.		Counsel	also	filed	a	

motion	 for	 an	 enlargement	 of	 time	 to	 allow	 the	 father	 to	 personally	 file	 a	

supplemental	brief.		Although	we	granted	the	father	an	enlargement	of	time,	he	

did	not	file	a	supplemental	brief.		

      [¶7]		Based	on	the	court’s	findings	of	fact,	all	of	which	have	evidentiary	

support,	the	court	did	not	err	in	determining	that	the	father	remains	unable	to	

protect	the	child	from	jeopardy	or	take	responsibility	for	the	child	within	a	time	

that	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i),	(ii);	see	also	In	re	Child	of	Gustavus	E.,	2018	ME	43,	¶	8,	

182	 A.3d	 153;	 In	 re	 Thomas	 D.,	 2004	 ME	 104,	 ¶	21,	 854	 A.2d	 195;	 In	 re	

Alexander	D.,	1998	ME	207,	¶	18,	716	A.2d	222.		Nor	did	the	court	err	or	abuse	

its	discretion	in	determining	that	termination	of	the	father’s	parental	rights	was	

in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a);	see	also	In	re	A.H.,	
6	

2013	ME	85,	¶	16,	77	A.3d	1012;	In	re	Marcus	S.,	2007	ME	24,	¶	11,	916	A.2d	

225.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	     	      	    	
	
Heidi	M.	Pushard,	Esq.,	Lewiston,	for	appellant	Father	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Lewiston	District	Court	docket	number	PC-2016-50	
FOR	CLERK	REFERENCE	ONLY